44 j                                     03/17/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 20-0004


                                        PR 20-0004                              FILED
                                                                                 MAR 1 7 2020
IN RE PETITION OF AARON NAVIN                                                  Bowen Greenwood
BOUSCHOR FOR REINSTATEMENT TO                                        ORD          of Supreme Court
                                                                                 tate of Montana
ACTIVE STATUS IN THE BAR OF MONTANA


          Aaron Navin Bouschor has petitioned this Court for reinstatement to active status
in the State Bar of Montana. Bouschor voluntarily chose inactive status on March 14,
2015, and has been inactive since then. Therefore, given the length of tirne Bouschor has
been on inactive status,
          IT IS HEREBY ORDERED that Petitioner shall submit to an investigation by the
Commission on Character and Fitness. Petitioner shall comply with the character and
fitness process and timely produce information and documentation as requested by the
Commission. The Commission will investigate Petitioner's character and fitness in
accordance with the Rules ofProcedure ofthe Commission on Character and Fitness. The
Commission may, in its discretion, conduct a limited investigation. The Commission will
advise the Court whether the Petitioner has been certified, conditionally certified, or denied
certification. If the Commission denies certification, the Commission will issue written
findings offact, conclusions of law, and a decision pursuant to Section 5(c)(6)ofthe Rules
of Procedure of the Commission on Character and Fitness. If the Petitioner is certified or
conditionally certified by the Commission on Character and Fitness, the Petitioner shall be
admitted to the active practice of law in Montana upon payment of appropriate dues and
fees and penalties to the State Bar of Montana.
          IT IS FURTHER ORDERED that, if admitted, within six months of adrnission to
the active practice of law, Petitioner shall submit to the Board of Continuing Legal
Education, P.O. Box 577, Helena, MT 59624, proof of attendance at thirty hours of
approved Continuing Legal Education to be credited to the time Petitioner was on inactive
status.
      The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
      DATED this         day of March, 2020.




                                                              Chief Justice




                                                   LO4
                                                                 Justices




                                            2